DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120, 121, 365(c), or 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 15/347697 and 17/161919 , fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
The disclosure does not provide support for the claimed features “a display device to display the composite image so that the representation of the interventional instrument is at a tilted angle relative to an edge of the display device” or “a display device to display the composite image superimposed with an additional representation of the beam angle”.  These features are not mentioned in the disclosure.
The examiner would suggest that applicant clearly state on the record where these features are disclosed, and what is intended by the meaning of the phraseology used in the claim language.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,932,749. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to an ultrasound imaging system comprising a probe and a processor configured to obtain ultrasound data from the anatomy and an interventional instrument using different beam angles, and display of such to the user.  Notably, claim 11 of the patent document refers to blending the segment (interventional instrument) with the tissue data to create a composite image of the anatomy and interventional instrument.
The claims of the instant invention differ in that the do not refer to manner of determining the segment (via scoring).  However, it would be an obvious modification to one of ordinary skill in the art to determine a particular segment in a variety of known ways, including via scoring.
Furthermore, the claims of the instant invention differ in that they refer to  “a display device to display the composite image so that the representation of the interventional instrument is at a tilted angle relative to an edge of the display device” or “a display device to display the composite image superimposed with an additional representation of the beam angle”.
However, one of ordinary skill in the art would recognize that it would be obvious to output the data in the form of a display, as is typical in ultrasound imaging.
Further, numerous display formats are possible depending on the particular patient’s anatomy, and the manner of the needle insertion at a particular moment in time.  Further, the image on the display would necessarily be reflective of the particular patient’s anatomy and the manner of needle insertion at a particular moment in time.  
However, one of ordinary skill in the art would recognize that numerous display formats are possible depending on the particular patient’s anatomy, and the manner of the needle insertion at a particular moment in time.  Further, the image on the display would necessarily be reflective of the particular patient’s anatomy and the manner of needle insertion at a particular moment in time.  

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/161919 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions are directed to an ultrasound imaging system comprising a probe and a processor configured to obtain ultrasound data from the anatomy and an interventional instrument using different beam angles, and display of such to the user.  Notably, claim 11 of the patent document refers to blending the segment (interventional instrument) with the tissue data to create a composite image of the anatomy and interventional instrument.
The claims of the instant invention differ in that they do not refer to manner of determining the segment.  However, it would be an obvious modification to one of ordinary skill in the art to determine a particular segment in an image using any of a variety of known image analysis techniques.
Furthermore, the claims of the instant invention differ in that they refer to  “a display device to display the composite image so that the representation of the interventional instrument is at a tilted angle relative to an edge of the display device” or “a display device to display the composite image superimposed with an additional representation of the beam angle”.
However, one of ordinary skill in the art would recognize that it would be obvious to output the data in the form of a display, as is typical in ultrasound imaging.
Further, numerous display formats are possible depending on the particular patient’s anatomy, and the manner of the needle insertion at a particular moment in time.  Further, the image on the display would necessarily be reflective of the particular patient’s anatomy and the manner of needle insertion at a particular moment in time.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
“a display device to display the composite image so that the representation of the interventional instrument is at a tilted angle relative to an edge of the display device” 
and 
“a display device to display the composite image superimposed with an additional representation of the beam angle”.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1-20, the inclusion of paragraph numbers and drawing numbers renders the claim indefinite.  It is unclear why the paragraph numbers and drawings numbers are included, and it is unclear if the claim limitations should be limited to what is written in the claim language or by what is written in the various sections of the specification and drawings.  Furthermore, it is unclear when referencing multiple paragraphs and drawing numbers, which of the paragraphs or drawings is intended to limit the particular limitation (such as limitations “generate [0010, 0012]” and “display device [FIG.s 2-4]” in claim 1).  The examiner would suggest amending the claims to remove all reference to the specification and drawings, as is common US practice.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4-16, and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pagoulatos et al. (US 2011/0249878; hereinafter Pagoulatos).
Pagoulatos shows an ultrasound system ([0028]) comprising: a probe configured to transmit ultrasound signals and to receive echo signals based on the ultrasound signals ([0028]); a memory; one or more processors coupled to the memory (processor based system, [0028]), the one or more processors configured to: generate, based on first echo signals of the echo signals that correspond to a first beam angle of the ultrasound signals, an anatomy image of an anatomical region ([0030], [0036]-[0037]; Figs. 2A-2D); generate, based on second echo signals of the echo signals that correspond to a second beam angle of the ultrasound signals that is different than the first beam angle, at least one needle image of an interventional instrument ([0030], [0037]; Figs. 3A-3D); determine pixel data that represent the interventional instrument from the at least one needle image ([0047]-[0048]); and combine the pixel data with additional pixel data from the anatomy image to form a composite image that depicts the anatomical region and a representation of the interventional instrument ([0053], [0056]); and a display device to display the composite image so that the representation of the interventional instrument is at a tilted angle relative to an edge of the display device (Figure 5 shows the interventional instrument at a tilted angle relative to an edge of the display).  
Also, display the composite image superimposed with an additional representation of the beam angle ([0058], Figure 8).
Pagoulatos also shows wherein the one or more processors are configured to update the composite image while the interventional instrument is guided to the anatomical region (Fig. 1A); wherein the second beam angle corresponds to a transmit direction of the ultrasound signals that is not perpendicular to an insertion direction of the interventional instrument ([0039], Figs. 3A-3B; Fig. 5); the ultrasound system is configured for single user operation with one hand holding the probe and the other hand guiding the interventional instrument (Fig. 1A); wherein the at least one needle image include multiple needle images, and the one or more processors are configured to determine the pixel data that represent the interventional instrument from the multiple needle images ([0048]; Figs. 3A-3B; Fig. 5); wherein the one or more processors are configured to set the second beam angle ([0029]-[0030]); wherein said set the second beam angle is not based on a user selection of a beam angle ([0029]-[0030]); wherein the probe includes a two-dimensional transducer array ([0028]); wherein the second echo signals have not been scan converted to form pixel data (operate on collect4ed data; [0047]-[0048]); wherein the one or more processors are configured to: generate one or more needle images based on the second echo signals ([0048]; and determine the data corresponding to the second echo signals as pixel data that represent the interventional instrument from the one or more needle images ([0048]); the one or more processors are configured to: generate, based on the second echo signals, one or more needle images ([0053]); copy the second data from the one or more needle images ([0053]); and execute said blend using the second data copied from the one or more needle images ([0054); wherein the one or more processors are configured to determine the second echo signals not based on pixel data (operate on collected data; [0047]-[0048]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pagoulatos et al. (US 2011/0249878; hereinafter Pagoulatos) in view of Srinivasan et al. (US 2017/0020559; hereinafter Srinivasan).
Pagoulatos discloses the invention substantially as described in the 102 rejection above.  Pagoulatos teaches a transmitter configured to transmit over a communication link an image selected from the group consisting of the anatomy image, the at least one needle image, and the composite image to an additional computing device at an additional location, wherein the additional computing device is separate from the ultrasound system and the additional location is different from a location of the ultrasound system ([0055]); wherein the communication link includes a wireless communication link ([0055]).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the invention of Pagoulatos to utilize a wireless communication link as taught by Srinivasan, as wireless communication will allow for easier operation of the transducer by removing the wired link connecting to the processor, and allowing the operator more free-hand control in manipulating the transducer.  Numerous other benefits of wireless technology are recognized in the art, and would be pertinent when modifying to a wireless type device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN CWERN whose telephone number is (571)270-1560. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN CWERN/           Primary Examiner, Art Unit 3793